                                     81,7(' 67$7(6 ',675,&7 &2857
                                                 IRU WKH
                                  ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV &RUH\ 'DPRQH 5HHYHV                                                         'RFNHW 1R &5)/

                                     3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: .HLWK : /DZUHQFH 6HQLRU 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU PRGLILFDWLRQ
RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI &RUH\ 'DPRQH 5HHYHV ZKR XSRQ DQ HDUOLHU SOHD RI JXLOW\ WR &RQVSLUDF\
WR 'LVWULEXWH DQG 3RVVHVV :LWK ,QWHQW WR 'LVWULEXWH 0RUH 7KDQ  *UDPV RI &RFDLQH %DVH &UDFN DQG 0RUH 7KDQ 
.LORJUDPV RI &RFDLQH LQ YLRODWLRQ RI  86&   ZDV VHQWHQFHG E\ WKH +RQRUDEOH /RXLVH : )ODQDJDQ 86
'LVWULFW -XGJH RQ 0DUFK   WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D WHUP RI  PRQWKV ,W ZDV IXUWKHU
RUGHUHG WKDW XSRQ UHOHDVH IURP LPSULVRQPHQW WKH GHIHQGDQW EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D SHULRG RI  PRQWKV
2Q $SULO   SXUVXDQW WR  86&  F WKH WHUP RI LPSULVRQPHQW ZDV UHGXFHG WR  PRQWKV 2Q
1RYHPEHU   WKH FRXUW IXUWKHU UHGXFHG WKH WHUP RI LPSULVRQPHQW WR  PRQWKV &RUH\ 'DPRQH 5HHYHV ZDV
UHOHDVHG IURP FXVWRG\ RQ 6HSWHPEHU   DW ZKLFK WLPH WKH WHUP RI VXSHUYLVHG UHOHDVH FRPPHQFHG

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6 )2//2:6
5HHYHV DGYLVHG VLQFH EHLQJ UHOHDVHG IURP WKH %XUHDX RI 3ULVRQV KH KDV VWUXJJOHG ZLWK WKH HYHU\ GD\ VWUHVV RI UXQQLQJ
KLV EXVLQHVV DV ZHOO DV WKH GD\WRGD\ LVVXHV ZLWK KLV IDPLO\ 7KH GHIHQGDQW DGYLVHG KH LV VXIIHULQJ ZLWK DQ[LHW\ LVVXHV
DQG EHOLHYHV KH QHHGV WR VHH D SURIHVVLRQDO WR GHDO ZLWK KLV PHQWDO KHDOWK LVVXHV 7R DVVLVW WKH GHIHQGDQW ZLWK KLV
PHQWDO KHDOWK ZH ZRXOG UHVSHFWIXOO\ UHTXHVW WKDW KLV FRQGLWLRQV RI VXSHUYLVHG UHOHDVH EH DPHQGHG WR LQFOXGH D PHQWDO
KHDOWK FRQGLWLRQ 7KH GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ RI VXSHUYLVLRQ

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

     7KH GHIHQGDQW VKDOO SDUWLFLSDWH LQ D SURJUDP RI PHQWDO KHDOWK WUHDWPHQW DV GLUHFWHG E\ WKH SUREDWLRQ RIILFH

([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW

5HYLHZHG DQG DSSURYHG                                     , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV
                                                           WUXH DQG FRUUHFW


V 0LFKDHO & %ULWWDLQ                                    V .HLWK : /DZUHQFH
0LFKDHO & %ULWWDLQ                                        .HLWK : /DZUHQFH
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                         6HQLRU 86 3UREDWLRQ 2IILFHU
                                                            5RZDQ 6WUHHW 6XLWH 
                                                           )D\HWWHYLOOH 1& 
                                                           3KRQH 
                                                           ([HFXWHG 2Q 'HFHPEHU  

                                             25'(5 2) 7+( &2857

                                13th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB          December
                                      GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG PDGH D SDUW
RI WKH UHFRUGV LQ WKH DERYH FDVH

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
